880 F.2d 414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Billie HILLEN, Administratrix of the Estate of Joseph E.Hillen, Jr., deceased, Plaintiff-Appellant,v.JOHNS-MANVILLE CORPORATION, et al., Defendant-AppelleeJohn Frakes, Trustee
No. 82-1097.
United States Court of Appeals, Sixth Circuit.
July 27, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been held in abeyance pending resolution of the defendant's bankruptcy proceedings.  The plaintiff now states a settlement has been reached which moots the appeal.  She moves to dismiss the appeal and remand the action to the district court for entry of a consent judgment and for distribution of the settlement proceeds.  The plaintiff indicates the defendant has concurred.


2
It is ORDERED this appeal is dismissed and the action is remanded to the district court for the necessary proceedings to effectuate the settlement under the Michigan Wrongful Death Act.